Greaney, J.
(dissenting). There is ample support for the conclusion that Ms. Phillips has been discharged in violation of her rights under the First, Fifth, and Fourteenth Amendments to the United States Constitution and arts. 12 and 16 of the Massachusetts Declaration of Rights.1 The majority hold, however, that the judgment must be reversed because *643the defendant’s decision to discharge Ms. Phillips cannot be attributed to the State. In my view, the defendant’s performance of a public function and the substantial involvement of the State, through the Springfield Juvenile Court, in its affairs establish “a sufficiently close nexus between the State and the [defendant’s] challenged action ... so that the action of the latter may be fairly treated as that of the State itself.” Jackson v. Metropolitan Edison Co., 419 U.S. 345, 351 (1974). See Evans v. Newton, 382 U.S. 296, 299 (1966); Moose Lodge No. 107 v. Irvis, 407 U.S. 163, 175 (1972); Flagg Bros. v. Brooks, 436 U.S. 149, 157 (1978).
The critical facts merit restatement. Ms. Phillips was hired as an employee of the Springfield Juvenile Court and assigned to the court’s “intensive juvenile probation program” (program), directed by the court’s assistant chief probation officer. The defendant’s incorporation in 1972, under G. L. c. 180, was expressly approved by the Juvenile Court judge and several court officials. The court had significant representation on the defendant’s board of directors thereafter. After incorporation, Ms. Phillips and others were transferred to the defendant’s staff and sworn, under G. L. c. 276, § 89A, as deputy probation officers. The defendant’s staff was permitted to use a letterhead bearing the Commonwealth’s seal and the words “Springfield Juvenile Court — Intensive Probation Program.” On its left side the letterhead listed the names of the Juvenile Court judge and other court officials; and on the right side the names of the defendant’s supervisory staff. Staff members also carried business cards with the Commonwealth’s seal, identifying the program as part of the “Trial Court of the Commonwealth — Juvenile Court Department, Springfield Division.”
Prior to July 1, 1979, the effective date of the Court Reorganization Act, the defendant was exclusively funded by the county of Hampden under a written agreement with the county commissioners. This agreement named the defendant the exclusive provider for the intensive juvenile probation needs of the Springfield Juvenile Court. During this period, *644Ms. Phillips was paid by checks issued by the county treasurer’s office, and she received annual wage and tax statements (W-2’s) which identified her as a county employee. After the implementation of court reorganization, the defendant was exclusively funded by the Commonwealth. Ms. Phillips was thereafter paid by checks of the Commonwealth, issued by the State Treasurer’s office. Deductions were made for insurance but not under the Federal Insurance Contributions Act (FICA). The W-2 statements identify the Commonwealth as Ms. Phillips’ “employer,” but also bear the notation “non-employee.”
In a document depicting the court’s activities and functions, the defendant’s probation program is listed as acting under the direct aegis of the Juvenile Court judge; its internal policy documents are replete with references to the court. At all relevant times, the defendant supplied services to the court pursuant to a written contract with the office of the Chief Administrative Justice.2 That office required Ms. Phillips to complete an “Employee Position Evaluation Questionnaire” for the “Trial Court Department — Commonwealth of Massachusetts.”
The vote to discharge Ms. Phillips occurred at a meeting of six directors, two of whom were court employees. One of these officials voted to discharge her. (The other abstained from voting.) Under the defendant’s by-laws, five votes were necessary to discharge an employee. The purported ground for termination was insubordination. At all rele*645vont times, the by-laws contained a further provision that the activities of the “Intensive Probation Program will be subject, in all phases, to the final approval of the presiding justice of the Springfield Juvenile Court[,] which will include policy, programming, and personnel.”
The majority appear to construe Rendell-Baker v. Kohn, 457 U.S. 830 (1982), as requiring separate analysis of each indication of State action. That analysis fails to evaluate the aggregate of all the circumstances bearing on the question in light of established Federal precedents, none of which was changed by the Rendell-Baker decision.3
Rendell-Baker enumerates four general principles. First, the receipt by a private enterprise of a large amount of public funding alone will not constitute a legally tenable basis for finding State action. Id. at 840-841. Second, extensive general regulation of that enterprise by the State similarly will not be sufficient by itself to make the State responsible for actions taken by the enterprise, especially where the particular transaction is of a type not heavily burdened by regulation. Id. at 841-842. Third, the enterprise’s performance of a public function, i.e., a function which has been “traditionally exclusively reserved to the State,” Jackson v. Metropolitan Edison Co., 419 U.S. at 352, continues to be a significant indication that the State has cloaked the enterprise with its authority. Rendell-Baker, at 842. Fourth, where a “symbiotic relationship” exists between the State and the enterprise, so that the two may be engaged in a mutually beneficial combination, the actions of the enterprise may reasonably be attributed to the State. Id. at *646842-843. See Burton v. Wilmington Parking Authy., 365 U.S. 715, 723-724 (1961).4
Here the facts substantially support the conclusion that the defendant’s probation program was designed to be, and at the time of the plaintiff’s dismissal was, an integral part of the Springfield Juvenile Court, an admitted agency of the State. There is no assertion that any action taken by court officials contravened their authority. The program was established under the authority of the Juvenile Court judge, exclusively served the court, and employed staff who were hired by the judge and were paid directly from the State Treasurer’s office. The staff used court materials which, on their face, conveyed the clear impression that the defendant’s employees were acting as officers of the Juvenile Court. Supervisory court employees held three seats on the defendant’s board of directors, while the Juvenile Court judge retained express approval power over matters of “policy, programming and personnel.” I can find no evidence that the program’s public characteristics were dissipated by incorporation.5 Instead, I find a close, working partnership between the Juvenile Court and the defendant in which the latter’s freedom of decision making was circumscribed by State officers of the Juvenile Court who possessed, and exercised, the power to approve its staffing, policies, and operating methodology.6
*647The defendant’s probation activities also meet the public function test stated in Jackson v. Metropolitan Edison Co., 419 U.S. at 352, and reemphasized as a critical indicator of State action in Rendell-Baker v. Kohn, 457 U.S. at 842. The facts stressed by the majority on this issue — that other civic and charitable organizations provide help to troubled youths and that “no statute or State regulation . . . requires a court to establish an intensive probation program” — are of little relevance. There is no question, as the majority concede, that the maintenance of a juvenile probation system is a traditional and required function of State government. And the long standing view of probation in this area has always been that youthful offenders should be treated “not as criminals, but as children in need of aid, encouragement and guidance.” G. L. c. 119, § 53. See Metcalf v. Commonwealth, 338 Mass. 648, 651-652 (1959). The trial judge found that the defendant’s “services when not identical to, complement the service[s] of the Juvenile Court Probation Department as . . . provided for in [G. L. c.] 119, [ §§] 57 to 59, 62, 67 and 68.” If the defendant did not exist, the supervision it provided to youthful offenders on probation would be assumed by the Juvenile Court’s probation officers.7 The defendant’s program, viewed in light of the enumerated statutes, indicates that the defendant fulfilled obligations which are traditionally performed by the probation office of a Juvenile Court.
It is in this factual context that the circumstances of the defendant’s funding take on significance. As the Rendell*648Baker decision points out, the grant of funds by the State alone will not make an enterprise a State actor. Here, however, the State went considerably beyond the mere provision of funding. It provided for payment of the defendant’s staff by the State Treasurer in a manner consistent with State employment (i.e. a deduction for insurance and no FIGA deduction). In the absence of the characteristics usually found in a relationship with an independent contractor,8 the defendant’s complete financial dependence on the State and the latter’s disbursement of its funds buttresses the conclusion that the government had become more than superficially involved in the defendant’s affairs.
I also disagree with the majority’s ruling that the decision to discharge was solely the decision of a private contractor. As previously noted, the defendant’s personnel matters were subject to broad control by the Juvenile Court judge. The discharge was occasioned by publicity bearing on the defendant’s providing probation services pending receipt of State funding, an issue of obvious and vital concern to both the Juvenile Court and the defendant.9 The critical fifth vote necessary under the defendant’s by-laws to discharge Ms. Phillips was supplied by a State officer. To the extent relevant, the “symbiotic relationship” between the two entities made the employment decision, for all practical purposes, one “based upon [a] rule of conduct. . . put forth by the State [i.e., the Juvenile Court].” Furthermore, I see no reasonable support in the record for the majority’s con*649clusion that the Juvenile Court judge’s reserved power over personnel decisions applied exclusively to hiring. The fact that Ms. Phillips did not seek the judge’s intervention to reverse her discharge would not warrant such an inference in view of the esoteric nature of the by-laws, the peremptory manner in which the discharge took place, and the virtual absence of notice of her rights of review.
I thus conclude that the defendant is quite unlike the private contractor who “depends primarily on contracts to build roads, bridges, dams, ships, or submarines for the government.” Rendell-Baker v. Kohn, 457 U.S. at 841. I see no reason to fear that finding State action here will expose the State to unjustified liability or hamper its operations. I suspect the present situation is quite peculiar and that the usual social-services contracts between the State and other private agencies are of the sort scrutinized in Rendell-Baker and described in the concurrence of Justice Armstrong. In these contracts some funding and general regulation by the State typically will be involved, but the existence of a true, easily ascertainable independent contractor relationship will relieve the State from any liability for the agency’s actions. In the absence of a finding that anything done here was unauthorized, the bonds tying the defendant and the Juvenile Court together for a mutually beneficial purpose warrant a conclusion that the requisite State action existed. I would affirm the judgment.

 Ms. Phillips would not have been discharged had she not complied with the banker’s request. Compare Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 285-287 (1977). Although her written communication to the banker might have been critical of the defendant, her interest in free expression clearly outweighed the defendant’s interest in maintaining the efficiency of its programs by avoiding employee comment on its budget. See Pickering v. Board of Educ., 391 U.S. 563, 568 (1968). Her communications were no less protected because they were intended for the ears of the banker alone. Givhan v. Western Line Consol. Sch. Dist., 439 U.S. 410, 414 (1979).
The defendant also failed to provide due process in connection with the discharge. The proceedings were peremptory in nature and lacked any meaningful opportunity for Ms. Phillips to show that she had not been insubordinate. The procedure followed failed to comport with minimum due process standards. See Goldberg v. Kelly, 397 U.S. 254, 267-268 (1970).


 The contract required, among other things, that the defendant (a) cooperate with the office of the Chief Administrative Justice of the Trial Court and Trial Court judges and work out schedules with the presiding justice of the Springfield Juvenile Court; (b) maintain and provide specified information to the office of the Chief Administrative Justice concerning personnel; (c) file quarterly statistical reports with that office; (d) cooperate administratively with all other programs and entities providing services to the judicial branch of the government; and (e) provide personnel and supportive services in keeping with the budget incorporated in the contract. The Chief Administrative Justice had the right to terminate the contract and to suspend payments upon any failure by the defendant to comply with its obligations.


 It should be noted that the facts in Rendell-Baker differ significantly from the facts here. The school which employed Ms. Rendell-Baker was a private institution managed by a board of directors, none of whom were public officials or chosen by public officials. The only substantial connection with the State was the receipt of public funds. Its educational services were not those traditionally provided by the State. Most of the indicia of State action present in this case and discussed infra were absent. There are similar fundamental factual differences in Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982), and Blum v. Yaretsky, 457 U.S. 991 (1982), the cases decided with the Rendell-Baker case.


 Rendell-Baker neither overruled any existing United States Supreme Court precedent, nor purported to limit the principles set out in cases such as Burton v. Wilmington Parking Authy., supra, and Jackson v. Metropolitan Edison Co., supra. Rendell-Baker essentially sought to restrict the trend which had developed in several of the Federal Circuit Courts of Appeal to find State action by virtue of the private enterprise’s receipt of public funding or to fasten liability on the State by misapplying the public function test. Significantly, it left these latter tests intact as standards for determining the presence of State action.


 The evidence establishes, as the majority note, that the “various functions of the staff of [the defendant] were substantially the same after incorporation as before,” and it is uncontroverted that incorporation was a device to facilitate the receipt of contributions.


 The Juvenile Court judge exercised this power by approving Ms. Phillips’ hiring, participating in the defendant’s incorporation, permitting *647court employees to serve on its board, approving its policies, appointing members of its staff to the post of deputy probation officers, and permitting the use of court letterheads and business cards.
I give no special weight to the defendant’s contract with the office of the Chief Administrative Justice. Although the contract gave some general supervisory power to that office, the primary State regulators were officers of the Juvenile Court.


 As the name of the defendant’s program suggests, its services focus upon the sort of probation supervision that would be expected in a Juvenile Court. The defendant’s staffing level, however, allowed a more direct and intense administration of those services.


 If the defendant were an independent contractor, one would not expect to find substantial State representation on its board of directors, control over its policy and personnel by a State trial judge, and its considerable use of materials which hold it out as a State instrumentality. Moreover, an independent contractor would pay its personnel by its own checks and not by checks issued by the State Treasurer.


 These facts make the situation materially different from the case where a State officer serves on the board of a private institution and votes on a matter which is of concern to the State only in a broad and general sense. In this case, the court official voting for discharge was wearing his Juvenile Court hat at the time and enforcing a policy of benefit to the Juvenile Court.